FILED
                             NOT FOR PUBLICATION                            MAR 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JULIETA ESCOBAR SUAREZ,                          No. 09-71298

               Petitioner,                       Agency No. A096-052-807

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Julieta Escobar Suarez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the BIA’s continuous physical presence determination, Ibarra-Flores v.

Gonzales, 439 F.3d 614, 618 (9th Cir. 2006), and review de novo claims of

constitutional violations in immigration proceedings, Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the BIA’s determination that Escobar Suarez’s

expedited removal order prevented her from accruing the continuous physical

presence required for cancellation of removal. See 8 U.S.C. § 1229b(b)(1);

Juarez-Ramos v. Gonzales, 485 F.3d 509, 511-12 (9th Cir. 2007) (an expedited

removal order interrupts accrual of continuous physical presence for purposes of

cancellation of removal).

      We lack jurisdiction to review her challenge to her expedited removal order.

See 8 U.S.C. § 1252(a)(2)(A); Avendano-Ramirez v. Ashcroft, 365 F.3d 813,

818-19 (9th Cir. 2004). Her contention that the removal statute is unconstitutional

as applied to her is not persuasive.

      We also lack jurisdiction to review Escobar Suarez’s due process claim

regarding her 1998 departure because she did not raise it before the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                      09-71298